902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles RICE, Plaintiff-Appellant,v.Chandra DOYLE, Diane Pierce, Lt. A. Overstreet, Al C. Parke,Defendants-Appellees.
No. 89-6131.
United States Court of Appeals, Sixth Circuit.
May 11, 1990.

1
Before NATHANIEL R. JONES and BOGGS, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Charles Rice appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983 against members of his prison adjustment committee and the warden.  Rice alleged that he was wrongfully convicted of being in a restricted area by members of this prison adjustment committee, and that the conviction was wrongfully affirmed by the warden.  The district court dismissed the complaint for plaintiff's failure to file a timely memorandum in opposition to defendants' motion to dismiss his complaint, a violation of a local rule.


4
Upon consideration, we affirm the judgment for reasons other than those stated by the district court.   See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).  It is clear that these prison officials are being sued in their official capacity.  Rice has made no allegation that he is suing these officials in their individual capacity, and no such allegation can be inferred from his pleadings.  State officials, acting in their official capacity, are absolutely immune from liability.   Will v. Michigan Dep't of State Police, 109 S.Ct. 2304, 2311-12 (1989);  Wells v. Brown, 891 F.2d 591 (6th Cir.1989).  Thus, Rice can be afforded no relief on his complaint.  Accordingly, we affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation